DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 21, 2022 has been entered.
 
Status of the Claims
	Claims 9-14 and 28-65 are pending wherein claims 9-14 are amended, claims 28-65 are new and claims 1-8 and 15-27 are canceled.

Allowable Subject Matter
	Claims 9 and 28-34 are allowed. 
	Claims 9 and 28-34 are allowable for the reasons as set forth in the Office Action of October 21, 2021.
	Claims 10 and 35-41 are allowed. 
	Claims 10 and 35-41 are allowable for the reasons as set forth in the Office Action of October 21, 2021.
	Claims 11 and 42-47 are allowed.

	Claims 12 and 48-53 are allowed. 
	Claims 12 and 48-53 are allowable for the reasons as set forth in the Office Action of October 21, 2021. 
	Claims 13 and 54-59 are allowed. 
	Claims 13 and 54-59 are allowable for the reasons as set forth in the Office Action of October 21, 2021. 
	Claims 14 and 60-65 are allowed. 
	Claims 14 and 60-65 are allowable for the reasons as set forth in the Office Action of October 21, 2021. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessee Roe whose telephone number is (571)272-5938. The examiner can normally be reached Monday thru Friday 7:30 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/JESSEE R ROE/Primary Examiner, Art Unit 1759